NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted March 24, 2010∗
                                     Decided March 31, 2010


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                WILLIAM J. BAUER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge


No. 09-3395                                                       Appeal from the United
                                                                  States District Court for the
UNITED STATES OF AMERICA,                                         Eastern District of Wisconsin.
      Plaintiff-Appellee,
                                                                  No. 06-CR-273
                v.                                                C.N. Clevert, Jr., Chief Judge.

JON BARTLETT ,
      Defendant-Appellant.


                                                 Order

       We affirmed Jon Bartlett’s conviction, 567 F.3d 901 (7th Cir. 2009), but remanded
for resentencing because we were not sure whether the district judge knew that his
sentence of 208 months exceeded the range of 151 to 188 months under the Sentencing
Guidelines. On remand, the judge again imposed a sentence of 208 months’
imprisonment.

        Our opinion concluded that “a 208-month sentence is reasonable substantively”


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 09-3395                                                                   Page 2

(567 F.3d at 910); our only concern was whether the district judge misunderstood the
relation between his sentence and the Guidelines. On remand, the judge told us that he
fully understood (and understands) that relation.

      Bartlett contends on this second appeal that his range should have been 41 to 51
months rather than 151 to 188 months. He made the same argument on his initial
appeal, and we rejected it. True we did not discuss the contention, but we did say this:

       Bartlett [and his co-defendants] present twelve appellate issues. Only four
       require discussion. The rest have been considered, and we reject them without
       comment.

567 F.3d at 905. That decision is the law of the case. Appellate courts need not address all
issues at length; this one did not occasion discussion in 2009 and still does not. Bartlett’s
argument is no stronger now than it was last year.

                                                                                  AFFIRMED